 'IntheMatter'1Of'PERRYTRUCK LINES, INC:andMOTORFREIGH!fCARRIERSEMPLOYEESASSOCIATION`CaseNo.-R-1881ORDER WITHDRAWING DECISION AND DIRECTION OFELECTION,- -DISMISSING PETITIONS; AND INCORPO-RATING AGREEMENT IN RECORDMarch 14i1941A petition and an amended petition, pursuant to Section 6 (c) ofthe Act, having been filed in Case No. R-1881, a hearing having.been—duly- held -before a Trial Examiner duly designated, the Board,' onJuly 16,j 1940, having issued a Decision and Direction of Election,lthe Board, on August 8, 1940, having issued a Supplemental Decisionand Amendment to Direction of Election,2 and, on October 24, 1940,a charge, pursuant to'See'tion 10 (b) of the Act, hai ing beeri-'filed inCase No. XXII-C-381, and-the Board, on February 27, 1941, havinggiven due notice that on March 10, 1941, or as soon thereafter as mightbe convenient, unless sufficient cause to the contrary should then haveappeared, it would take the action-hereinafter ordered, and no objectionshaving been filed,IT IS HEREBY ORDEREDthat an agreement, dated December 13, 1940,,entered into by Perry Truck Lines, Inc.; International Brotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America, LocalNo. 13; 'and a -representative of the National Labor Relations -Board,in Case No. XXII-C-381, -be, and it" hereby is, 'incorporated in therecord of Case No. R-1881; and-` -IT ISFURTHERORDEREDthat the said Decision andDirectionofElec-tion in Case-No. R-1881 be, and it hereby is, withdrawn; andIT IS FURTHERORDERED that thepetitionsfiled in Case No. R-1881be,and, they hereby are, dismissed.1 25 N.L. R. B. 487.2 26 N.-L.R: B. 423. -30 N. L.R. B., No. 50.-313